NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

JOSE SANTOS LOPEZ-SANCHEZ,                       No. 09-73594

               Petitioner,                       Agency No. A094-825-260

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Jose Santos Lopez-Sanchez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that Lopez-Sanchez

failed to establish the gang’s attempt to recruit him and the threats he received rose

to the level of past persecution. See Lim v. INS, 224 F.3d 929, 936 (9th Cir. 2000).

The record also does not compel the conclusion that it is more likely than not that

Lopez-Sanchez will be persecuted on account of a protected ground. See Zetino v.

Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010). Accordingly, Lopez-Sanchez’s

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Lopez-Sanchez failed to establish that it is more likely than not he will be tortured

by or with the acquiescence of the government of El Salvador. See Silaya v.

Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      We reject Lopez-Sanchez’s contention that the agency applied the wrong

legal standard. Further, Lopez-Sanchez has not overcome the presumption that the

BIA considered all the evidence in the record. See Larita-Martinez v. INS, 220
F.3d 1092, 1095-96 (9th Cir. 2000).




                                           2                                    09-73594
      Finally, Lopez-Sanchez’s motion for a bond hearing is denied. He may seek

administrative remedies. See, e.g., Leonardo v. Crawford, 646 F.3d 1157, 1160

(9th Cir. 2011).

      PETITION FOR REVIEW DENIED.




                                        3                                 09-73594